298 F.2d 527
Violet HILLWERTZ, Appellant,v.Howard F. PARKES, dba Pine Lodge Motel and Exit III Motor Lodge, Appellees.
No. 14480.
United States Court of Appeals Sixth Circuit.
January 8, 1962.

Marcus L. Friedman, Friedman, Cohen, Schwab & Adler, Toledo, Ohio, by and on the brief for plaintiff-appellant.
R. Paul Wingart, Reams, Bretherton & Neipp, Toledo, Ohio, by and on the brief for defendant-appellee.
Before CECIL, WEICK and O'SULLIVAN, Circuit Judges.

ORDER.

1
This is an appeal from a judgment of the United States District Court for the Northern District of Ohio, Western Division. The District Judge granted judgment to the defendant upon a motion for a directed verdict at the close of the plaintiff's evidence.


2
The appeal was submitted to the Court upon a stipulation of facts, the opinion of the trial judge, the briefs of the parties and oral arguments of counsel.


3
The plaintiff's evidence disclosed that she was bitten by a mouse, while a guest in the defendant's motel. The district judge held that the plaintiff's evidence failed to show that the presence of the mouse in the motel was due to any failure of the defendant to exercise the degree of care required of an innkeeper for the safety of his guests.


4
Upon consideration of the record before us, we conclude that there is no evidence of negligence on the part of the defendant and that the trial judge was correct in sustaining the motion for a directed verdict.


5
Gedra v. Dallmer Company, 153 Ohio St. 258, 91 N.E.2d 256, 17 A.L.R.2d 453; Cunningham v. Neil House Hotel Company, Ohio App., 33 N.E.2d 859.


6
It is therefore ordered and adjudged that the judgment of the District Court be and it is hereby affirmed.